El Juez Asociado Sr. Hutchison,
emitió I3, opinión del tribunal.
En 25 de junio de 1917, mediante un documento privado suscrito ante notario, arrendó Felipe Díaz a José Montes cierta fracción de terreno por el término de tres años.
En 27 de junio de 1917, el citado Montes en su carácter *2de arrendatario, y la Fajardo Sugar Company otorgaron on ■contrato -de molienda de cañas, a vencer al terminarse la zafra del 1920, coya anotación foé denegada por no haberse justificado el alegado arrendamiento foera de la constancia qoe del mismo se bacía en el docomento coya anotación se pretendía.
En 13 de agosto de 1917 volvió a presentarse el contrato de molienda de cañas, acompañado del docomento privado sopra-mencionado, y de ona solicitad por escrito interesando la conversión en anotación definitiva de la anotación pre-ventiva de 120 días qoe determina la ley y qoe se tomó la primera vez qoe se presentó el docomento.
La segonda nota denegatoria del registrador reza como signe:
“Denegada la conversión solicitada por resultar qoe el título que se acompaña para subsanar el defecto que motivó la nota de-negatoria anterior no es un documento público de los comprendidos en el artículo 3 de la Ley Hipotecaria, y resoluciones del Hon. Tribunal Supremo de Puerto Rico. Delgado v. El Registrador de Caguas; Hernández v. Rosado; Pietri v. El Registrador, 22 D. P. R. 125, 387, y 729, y, por tanto, no está comprendido dentro de los títulos que pueden' ser calificados por los registradores de la pro-piedad, de acuerdo con el artículo 18 de la misma Ley Hipote-caria; # * # ”
El artículo 2 de la Ley Hipotecaria enumera, entre otros títulos inscribibles en el registro de la propiedad,
“Los contratos de arrendamiento de bienes inmuebles por un período qoe exceda de seis años, o los en que se hayan anticipado las rentas de tres o más años, o cuando sin tener ninguna ’ de estas condiciones, hubiere' convenio expreso de las partes para que se inscriban. ’ ’
El artículo 3, qoe cita el registrador, dispone qoe—
“Para que puedan-ser inscritos los títulos expresados en el ar-tículo anterior, deberán estar consignados en escritura pública * * * >>
El contrato de arrendamiento' de qoe se trata no está *3comprendido dentro de los mencionados en el artículo 2, ni filé tampoco presentado para su inscripción. Los preceptos de la Ley Hipotecaria, por disposición expresa de la ley, sólo serán aplicables a cuestiones de esta naturaleza en todo cnanto no se opongan con los de la Ley de 1910, intitulada “Ley sobre contratos de refacción agrícola y molienda de cañas y para otros fines,” según quedó enmendada en 1911. Esta ley reconoce de una manera especial los contratos otorgados por documento privado suscrito ante notario siempre y cuando no esté comprendida en el contrato “la constitución, modificación o extinción de un derecho real.” Todos los derechos emanados de estos contratos son trans-misibles por “simple endoso suscrito ante notario. ”-
El objeto de la ley, según ya lo hemos enunciado,
“Fué él de favorecer el desarrollo del crédito territorial y faci-litar la contratación sobre frutos a los terratenientes que carecieren de título inscribible.”
Porto Rican Leaf Tobacco Company v. El Registrador de Guayama, 24 D. P. R. 891, 894.
El sostener que el derecho dé un arrendatario a otor-gar un contrato, inscribible cuando se ha consignado por do-cumento privado suscrito ante notario, debe acreditarse por documento público, de no ser un absurdo evidente, dejaría frustrado en gran parte el evidente propósito ya indicado del legislador.
Los casos citados por el registrador no son de aplicación, y debe por tanto la nota recurrida ser revocada y practicarse la anotación solicitada.

Revocada la nota recurrida y ordenada la ano-tación solicitada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.